OFFICE   OF THE   ATTORNEYGENERAL   OF TEXAS
                     AUSTIN




                                                   i
                                                   !:
                                               .
                                                   ii:

                                                   I
                                                   1
                                                   I
                                                   I

                                                   1
                                                   !
                                                                     $2   /


 Jlonorcblo n. v. Rayford - page 2


     ,



 attached hereto) gberein uo considered the legality of
 au appropriation from the General Bbnd of the couuty by
 ,the Conndssicners~ COW% to be expended in the interest
  of flood oontrol through a oousemation   and roclapation
 district.   Ue rulad against the validity of such an es-
  pmditure,   saying, 'Ue ham mde au sxhaustivs search
  of the Constitution and the statutes of Tez-zm, includ-
 ing the Act creating this district, aud have found no
  express or impllsd authority where     Por the Cormdssion-
  ors* Court to make such appropriation.m

                We haye in the present instance nzade a oareful
     study of the Act crsatiug soil conservation  districts aud
     fiud notM.ng t&rein, if such content could constitution-
     ally enter into such a bill, that would authorize the Corn-
     tissionerst Court of a county ezzbraced within such conser-
     oation~d%strict to m&e the donation suggested by you.
     aIor20vor, ths st$ute authorising State c0nsamation dis-
     tricts shows the policy of the State Prith respect to such
     so11 preservation aud negatives, impliedly at least, ths
     authority of counties as such to engage in such activi-
     ti33.

                                          Vary truly yours

         APFOVRD      APR 18,~1941-   ATTOllXZY GiXWLk   OF !K$XAS


_.           .   ~-      -~-.
         FIRST ASSISTAMT
         i\?;TORgEYGENERAL


     06-m                             *

     Suclosure